Cassoday, J.
The material facts in this case are substantially the same as in State ex rel. Sanderson v. Mann, ante, p. 469, except the appraised value of the estate is $218,064.59, and the amount of the exaction only $1,090.33. The two cases, therefore, are the same in principle. For the reasons given in the opinion in that case, the order and judgment of the circuit court in this case is reversed, and the cause is remanded with direction to render judgment for the relator, awarding a peremptory writ of mandamus as prayed in the petition.
By the Court.— Ordered accordingly.
Tayloe, J., dissents.